Title: From George Washington to Vice Admiral d’Estaing, 21 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [Fredericksburg] 21st October 1778
          
          In addition to the intelligence which I had the honor of transmitting to Your Excellency yesterday—I hasten to communicate what farther has been received from the Posts of observation—inclosed is the substance of my last report from thence, bearing date the 19th.
          It gives me singular pleasure to congratulate with Your Excellency upon the Marquis de Bouille’s Success in the conquest of the island of Dominica—inclosed are the articles of Capitulation in which we recognise the generous spirit of your nation—This we have reason to hope is an opening to new and more extensive victories—it will at the same time give an unequivocal interpretation of the enemys present movements at New York.
          I entreat your Excellency to accept the repeated assurances of attachment and respect and to believe me Your Excellencys most obedient and most humble servt
          
            Go: Washington
          
        